


EXHIBIT 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED            
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”), is entered into as of the 2nd day of March, 2009, by and between
SUMMIT FINANCIAL GROUP, INC. (“Summit”), SUMMIT COMMUNITY BANK, INC., successor
in interest to Capital State Bank, Inc., (the “Company”), and C. DAVID ROBERTSON
(“Employee”).
 
WITNESSETH


WHEREAS, Summit, the Company and Employee entered into that certain Amended and
Restated Employment Agreement dated as of the 22nd day of December, 2008 (the
“Employment Agreement”); and
 
WHEREAS, the term of the Employment Agreement was originally for five (5) years,
provided that the Board of Directors of the Company could extend the term with
the written consent of the Employee; and
 
WHEREAS, Summit, the Company and Employee have agreed that the term of the
Employment Agreement shall be automatically extended for additional one (1) year
terms absent termination by one of the parties as provided in the Employment
Agreement.
 
WHEREAS, Summit, the Company and Employee desire to enter into this First
Amendment to evidence their agreed modification of the Employment Agreement.
 
NOW THEREFORE, in consideration of the promises and mutual covenants, agreements
and undertakings, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
 
1.           Amendment to Paragraph 2.  Paragraph 2 of the Employment Agreement
shall be amended to read as follows, effective as of the date first written
above:
 
2.           Term.  The term of this Amended and Restated Agreement shall be for
five (5) years and six (6) months  from the original effective date of July 1,
2004, unless one of the parties terminates this Amended and Restated Agreement
as provided herein.  Absent termination by one of the parties as provided in
this Amended and Restated Agreement, the term of this Agreement shall
automatically be extended for one additional term of nine (9) months.
 

--------------------------------------------------------------------------------


2.           Amendment to Exhibit A.  Exhibit A of the Employment Agreement
shall be amended as follows: Paragraph C of Exhibit A is deleted in its
entirety.
 
3.           Amendment Controls Over Employment Agreement.  Unless otherwise
expressly amended herein, all terms and conditions of the Employment Agreement,
as the same may be supplemented, modified, amended or extended from time to
time, remain in full force and effect.  This First Amendment shall control to
the extent any conflict or ambiguity arises between the Employment Agreement and
this First Amendment.
 
4.           Authority.  The undersigned are duly authorized by all required
action or agreement to enter into this First Amendment.
 
5.           Modification to Agreement.  This First Amendment may be amended or
modified only by an instrument or document in writing signed by the person or
entity against whom enforcement is sought.
 
6.           Governing Law.  This First Amendment, and any documents executed in
connection herewith or as required hereunder, and the rights and obligations of
the undersigned hereto and thereto, shall be governed by, construed and enforced
in accordance with the laws of the State of West Virginia.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first written above.
 
 
SUMMIT FINANCIAL GROUP, INC.
 

 
By:
/s/ H. Charles Maddy, III
 

 
Its:
President & CEO
 

 
SUMMIT COMMUNITY BANK, INC.
 

 
By:
/s/  H. Charles Maddy, III
 

 
Its:
Co-Chairman
 

 
/s/  C. David Robertson   
         C. David Robertson

                                                             
 

